Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 20 May 1804
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



Quincy 20. May 1804.

I have received, my best friend, your kind and truly affectionate letter of the 12th: or rather 6th: instt: on which I find some of George’s taste for literature, as I presume by the scratches I take to be his hand-writing. It is not improbable but that my spirits have been some few degrees below the point of temperate warmth, and that my letters may have betrayed some marks of it—Yet my health has been very good, and were it not for my absence from you, and our two darlings, I should enjoy a greater tranquility of mind, than I have known for some years—I have here almost complete leisure, which I employ in a little farming, and much more plodding in the library—Occupation of this sort is easily made, and I shall have business enough and more than enough for this summer, to prepare myself for the next Winter at Washington.
I feel myself greatly obliged to you for your kind offer to come on here—That you would be able to accomplish it, or any thing else that a woman of much firmer Constitution than yours could effect, I have no doubt. But the Summer is already running so fast away, that by the time you could get well here, it would be necessary to think of returning; and two such Journey’s in so short a time, with two infant children, would be more than I should be willing to hazard—Besides which, in point of economy, it would be a considerable increase instead of a diminution of expence—Next Spring however—As Congress will rise earlier, and the recess be probably much longer than this year, I hope you will come home with me—
I am sorry to hear that your neighbours find their mortifications multiplying upon them. But I do not imagine they will ever have a very comfortable life, where they are—In such cases we can scarcely be permitted to have an opinion; much less to indulge a partiality on one side or the other—I believe indeed that a Constable has no business in that House—But then that House has no business to harbour a runaway Slave—The best thing I should suppose would be to disavow, on all sides—I knew nothing Sir of the Slave’s being harboured in my house; and should have forbidden it, had I known it—Then I knew nothing of the Constable’s presuming to enter your house, and disapprove of it altogether—Disavowal, in diplomatic controversies are as great peace-makers as Touchstone’s If.
Pray who was that uncle of Mr I. T. Mason, who has left him so much money?—I hope that after this inheritance he will be as happy a man as he was before—But the chances are against him—Enough, says the proverb, is as good as a feast—And I believe it much better—The miseries of this life are almost all divided between too little and too much.
Our friend Quincy will not have so severe a trial, by the accession he receives from his grandfather—The old Man left almost the whole of his Estate to his Son—Quincy as the representative of his mother comes in I believe, only for a few thousand dollars; with which he is building three or four houses.
Judge Cushing and his Lady dined here last Wednesday, on their tour to Portsmouth—The Judge looks better than he did in the Winter at Washington. Jo: Hall was here yesterday, with his Son; who is in vacation from College—He had not much news to tell us.
One piece of news however I have heard that is worth hearing—You remember that Mr: Matignon the Roman Catholic clergyman, whom we saw at Mr: Quincy’s last Summer—He is said to be a remarkably eloquent preacher—Since the new Catholic Church has been opened, a young Lady of your acquaintance has attended so often upon his ministrations, that a report is in circulation she has been actually converted to the Catholic faith—This however is again said not to be true—But that Matignon from seeing her so often at Church, did believe she was converted and or convertible, and accordingly paid her a visit to instruct her in the genuine doctrines of Holy Church. She received him politely, but informed him that her attendance on his performances was more the result of taste than of conviction; and that she was not yet ready for transubstantiation—Now guess who it was?—But you may guess through all the colours of the Rainbow before you will find.—
Citizen Jerome Bonaparte has threatened a visit to Boston, as I hear—But whether the nudity is with him or not, I have not been informed—The newspapers have lately contradicted the report of Pichon’s recall, and I hope truly—I have a great esteem for him, and respect for his lady
Good Night my best beloved—Je t’envoye les plus tendres baisers de 1’amour.

A.